Case: 4:19-cr-00327-RWS-NAB Doc. #: 163 Filed: 07/02/20 Page: 1 of 2 PageID #: 436




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


 UNITED STATES OF AMERICA,                      )
                                                )
        Plaintiff,                              )
                                                )    Cause No.    4:19-CR-00327-RWS
 v.                                             )
                                                )
 TERRELL REID,                                  )
                                                )
        Defendant.                              )

                       RESPONSE TO ORDER TO SHOW CAUSE
        Comes now undersigned counsel, and responds to the Order to Show Cause as follows:
        1.      This Court entered an Order to Show Cause as to why this Court should not
 sanction undersigned counsel for failing to appear and call into the telephone conference
 scheduled for today, July 2, 2020. (Doc. #162)
        2.      Undersigned counsel was preparing for a jury trial that is scheduled for July 8,
 2020 in the Southeastern Division of this District, the Honorable Judge Limbaugh presiding.
        3.      Undersigned counsel was reviewing newly disclosed discovery and received a
 call from the Assistant United States Attorney representing the Government at the impending
 trial and undersigned counsel lost track of time.
        4.      Undersigned counsel was checking her email before travelling to the Ste.
 Genevieve County Jail and saw notice of entry of Document #162, and responds to this
 Court’s Order quickly as possible.
        5.      Undersigned counsel and Mr. Adler are scheduled to meet with Defendant
 tomorrow, July 3, 2020, to discuss the Evidentiary Hearing scheduled for July 16, 2020,
 Honorable Judge Baker presiding.
        6.      Undersigned counsel will make herself available at the Court’s convenience
 and apologizes for wasting the Court’s, and others’, time and resources.
Case: 4:19-cr-00327-RWS-NAB Doc. #: 163 Filed: 07/02/20 Page: 2 of 2 PageID #: 437




         WHEREFORE, undersigned counsel respectfully requests this Court not impose
 sanctions and to reset the scheduling conference.

                                                 MUHLENKAMP & BERNSEN,
                                                 ATTORNEYS AT LAW, LLC

                                             By: _/s/ Tory D. Bernsen        _________
                                                Tory D. Bernsen, #62857MO
                                                Attorney for Defendant
                                                8008 Carondelet Avenue, Suite 311
                                                Clayton, Missouri 63105
                                                Phone: (314) 462-0400
                                                Cell: (314) 737-2899
                                                tbernsen@mbstlcriminaldefense.com


                                     CERTIFICATE OF SERVICE

 I hereby certify that on July 2, 2020, the foregoing was filed electronically with the Clerk of the Court
 to be served by operation of the Court’s electronic filing system upon the following:

 Assistant United States Attorney
 111 South 10th Street, 20th Floor
 St. Louis, MO 63102

                                                 _/s/ Tory D. Bernsen
